Case 1:15-cv-07488-CM-RWL Document 947); Filed 05/27/20 |

  

UNITED STATES DISTRICT COURT F
SOUTHERN DISTRICT OF NEW YORK

 

In re Namenda Direct Purchaser Antitrust Litigation 7 No. 15 Civ. 7488 (CM) a

 

 

OPINION AND ORDER APPROVING THE SETTLEMENT
McMahon, C.J.:

Class counsel representing Direct Purchaser Class Plaintiffs J M Smith Corp. (d/b/a
Smith Drug Co.) (“Smith Drug”), Rochester Drug Co-Operative, Inc. (“RDC”), and the direct
purchaser class (collectively, “Plaintiffs”) reached an agreement in principle with Defendant
Forest to settle this matter for $750 million, the largest ever settlement of an antitrust case
alleging suppressed generic competition against a single defendant under Section 4 of the
Clayton Act. The parties filed the signed settlement agreement with the Court on December
24, 2019, see ECF No. 919-1 (“Settlement Agreement” or “Settlement”), and the Court
granted preliminary approval on January 6, 2020. (ECF No. 920 (“Preliminary Approval
Order”).)

This Court now finds that the $750 million settlement is plainly fair, adequate and
reasonable, and therefore merits final approval under Rule 23{e)(2) and under the “Grinnell
factors,” derived from City of Detroit v. Grinnell Corp., 495 F. 2d 448, 463 (2d Cir. 1974),
abrogated on other grounds by Goldberger v. Integrated Res., Inc., 209 F. 3d 43 (2d Cir. 2000),
which courts in the Second Circuit use in tandem with Rule 23 to determine whether a class
settlement warrants final approval.

This Court therefore enters the accompanying Order Granting Final Judgment and Order

 
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 2 of 18

of Dismissal Approving Direct Purchaser Class Settlement and Dismissing Direct Purchaser
Class Claims which, inter alia: (a) grants final approval to the Settlement pursuant to Federal
Rule of Civil Procedure 23(e); (b) approves the Plan of Allocation (ECF No. 919-2), which
provides a fair and reasonable method of determining each Class member’s allocated share of the
Settlement based upon each Class member’s actual purchases of brand and/or generic Namenda
IR and brand Namenda XR; and (c) dismisses all claims against Forest. The order reflects the
resolution of the Humana submission and the selection of Rust Consulting, Inc., as the settlement
administrator. (See ECF No. 919-1.)

As discussed at the final approval hearing, this Court will address Class Counsel’s
requests for (i} $150,000 each for Class representatives Smith Drug and RDC; (ii) $5,823,928.91
in expenses, and (iii) attorneys’ fees in the amount of $157,500,000, i.e., 21% of the gross
settlement amount (plus interest) in a separate order.

BACKGROUND

The parties are familiar with the full procedural history of this case, set forth in detail in
the Declaration of Bruce E. Gerstein in Support of Class counsel’s Motion for Attorney Fees,
Reimbursement of Expenses and Incentive Awards for the Named Plaintiffs (ECF No. 927),
which is incorporated herein (“First Gerstein Decl.”).

To summarize, the Direct Purchaser Class counsel began investigating this case in 2014
and brought it all the way to the eve of trial, when Class counsel reached an agreement in
principle with Forest to settle this matter for $750 million, the largest ever settlement of an
antitrust case alleging suppressed generic competition against a single defendant under Section 4
of the Clayton Act. The parties submitted the signed settlement agreement to the Court on
December 24, 2019, see ECF No. 919-1 (“Settlement Agreement” or “‘Settlement’”), and the

Court granted preliminary approval on January 6, 2020, ECF No. 920 (“Preliminary Approval
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 3 of 18

Order”). Pursuant to the Preliminary Approval Order, notice of the Settlement was sent to all
Class members by First Class mail on February 12, 2020. See Affidavit of Claims Administrator
Concerning Provision of Settlement Notice to Class Members filed herewith (“Administrator
Decl.”), at 73.

On December 24, 2019, Class counsel filed a fully executed version of the Settlement
Agreement with the Court (ECT No. 919-1), and a Motion for Preliminary Approval (ECF No.
917) requesting that the Court preliminarily approve the Settlement, approve the form and
manner of notice to the Class, and set a schedule leading up to and including a Fairness Hearing.

On January 6, 2020, this Court concluded that the Settlement between the Class and
Forest was arrived at by arm’s-length negotiations by highly experienced counsel after years of
litigation and fell within the range of possibly approvable settlements, and preliminarily
approved it. (ECF No. 920, at { 6.) Concurrently, the Court appointed an escrow agent and
claims administrator, approved the form and manner of notice to the Class, and set a schedule.
(id. at 9] 7-18.) Thereafter, lorest deposited the settlement fund into an escrow account that is
earning interest for the benefit of the Class. (ECF No. 927 at { 56.)

The claims administrator sent Notice of Settlement to all Class members via direct
mailing on February 12, 2020. The notice detailed, inter alia: (a) the terms of the Settlement and
proposed plan of allocation; (6) that Class counsel intended to seek attorneys’ fees of up to 33'A%
of the Settlement fund, reimbursement of expenses, and incentive awards of $150,000 for each
representative plaintiff and would file their motion for fees, expenses and incentive awards by
March 13, 2020; (c) the procedures and deadline for objecting to the settlement and/or Class
counsel’s motion for attorneys’ fees, expenses and incentive awards; and (d) the location, date
and time of the Court’s final fairness hearing on May 27, 2020. The notice also explained that

copies of the Settlement, the motion for fees (when filed), and other important documents would
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 4 of 18

be posted publicly on the websites of Class counsel. (See Administrator Decl. & Ex, 1 (copy of
mailed notice).)

No objections to the Settlement were filed by the March 30, 2020 deadline set by the
Court, and none has been received since. (See Administrator Decl. at 7.)

DISCUSSION

L. LEGAL STANDARD

“The compromise of complex litigation is encouraged by the courts and favored by
public policy,” Wal-Mart Stores, Inc. v. Visa US.A., Inc., 396 F.3d 96, 116-17 (2d Cir. 2005);
see also Inre Advanced Battery Techs., Inc. Sec. Litig., 298 F.R.D. 171, 174 (S DN.Y, 2014)

Federal Rule of Civil Procedure 23(¢)(2) provides that a court may approve a class
action settlement if “it is fair, reasonable, and adequate. Rule 23, as amended in December
2018, enumerates four factors for the Court to consider as part of this inquiry. The Court should
consider whether:

(A) _ the class representatives and class counsel have adequately represented the class;

(B) the proposal was negotiated at arm’s length;

(C) _ the relief provided for the class is adequate, taking into account:

(i) the costs, risks, and delay of trial and appeal;

(ii) the effectiveness of any proposed method of distributing relief to the class,
including the method of processing class-member claims, if required:

(iit) the terms of any proposed award of attorney’s fees, including timing of
payment; and

(iv) any agreement required to be identified under Rule 23(e)(3); and
(D) _ the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 5 of 18

Courts within the Second Circuit also analyze the Grinnell factors listed below to
determine whether a settlement is substantively fair and thus warrants final approval:

(1) the complexity, expense and likely duration of the litigation,

(2) the reaction of the class to the settlement;

(3) the stage of the proceedings and the amount of discovery completed;

(4) the risks of establishing liability;

(5) the risks of establishing damages;

(6) the risks of maintaining the class action through the trial;

(7) the ability of the defendants to withstand a greater judgment;

(8) the range of reasonableness of the settlement fund in light of the best possible
recovery; and

(9) the range of reasonableness of the settlement fund to a possible recovery in light
of all the attendant risks of litigation.

Grinnell, 495 F, 2d at 463.
“The factors set forth in Rule 23(e)(2) have been applied in tandem with the Second

Cireuit’s Grinnell factors and ‘focus the court and the lawyers on the core concerns of procedure
and substance that should guide the decision whether to approve the proposal.” Christine Asia
Co. v. Jack Yun Ma, 2019 U.S. Dist. LEXIS 179836, at *37 (S.D.N.Y. Oct. 16, 2019).
VL. THE SETTLEMENT IS APPROVED.
1. The Settlement is Procedurally Fair
Rules 23(e)(2)(A)-(B) “‘constitute the procedural analysis’ of the fairmess inquiry.” Id. at
#38 (quoting In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 330 FLRD.
11,29 (E.D.N.Y. 2019)). “A strong initial presumption of fairness attaches to a proposed
settlement if it is reached by experienced counsel after arm’s-length negotiations, and great

weight is accorded to counsel’s recommendation.” Guevoura Fund Ltd. v. Sillerman, 2019 U.S.
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 6 of 18

Dist. LEXIS 218116, at *16 (S.D.NY. Dec. 18, 2019) (citations omitted), The presumption of
fairness and adequacy applies here,

Class counsel prosecuted this complicated antitrust case for over four and a half years,
first attempting to resolve the case in March 201 7, via direct communications. ECF No. 927 at q
48. In the Fall of 2018, the parties engaged Jonathan Marks, one of the preeminent mediators in
the nation. That mediation, which continued into March of 2019, included the exchange of
lengthy mediation statements and multiple individual sessions, as well as one joint session with
Mr. Marks. Id. at 4§ 49-50. Starting in September 2019, the parties engaged in additional
mediation efforts before retired United States District Judge Faith Hochberg, including additional
written submissions and an in-person session. Jd. at { 51. The mediation before Judge Hochberg
included another full day session and laid the groundwork for settlement. Jd. at | 52. The parties
finally reached a settlement in principle with the able assistance of the Court’s staff, on October
27, 2019, the night before the first day of trial. ECF No. 927 at 147. That agreement was the
culmination of years of negotiations. Id.

Accordingly, the requirements of Rules 23 (e)(2) (A)-(B) are met.
2. The Settlement is Substantively Fair

a) The First Grinnell Factor — the Complexity, Expense and
Likely Duration of the Litigation — Favors Final Approval of
the Settlement

The first Grinnell factor evaluates whether the continuation of the litigation would be
complex, expensive, and lengthy. This case, had it not settled, would have been all three, See,
é.g., Jermyn v. Best Buy Stores, L.P., 2012 U.S. Dist. LEXIS 90289, at *13-14 (S.D.N.Y. June
27, 2012) (McMahon, J.) (recognizing the complexity of a potential trial with 25 fact
witnesses, additional expert witness, and hundreds of exhibits). In general, antitrust trials

require the expenditure of significant time and resources by both the parties and the court, and
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 7 of 18

this case would have been no exception. This case was scheduled to be tried in two phases,
with Phase 1 covering Sherman Act Section | “pay-for-delay” liability and causation issues,
and Phase 2 covering Section 2 “hard-switch” causation, and quantum of damages issues for
both Section 1 and 2. For Phase 1 alone, the parties projected calling 23 fact and expert
witnesses, some of whom would be on the witness stand for lengthy amounts of time. Forest
raised numerous defenses that Plaintiffs would have needed to overcome in order to prevail in
Phases | and 2 of this jury trial.

_ Moreover, whichever side lost at trial surely would have appealed (most likely after
filing extensive post-trial motions}. Given the size and complexity of the case, this process
would likely would have included a petition for certiorari as well, Such continued litigation
would have required further time and resources with no certainty of a favorable outcome.
Fleisher v. Phoenix Life Ins. Co., 2015 U.S. Dist. LEXIS 121574, at #22 (S.D.N.Y. Sep. 9, 2015)
(McMahon, J.) (“Even if the Class could recover a judgment at trial and survive any
decertification challenges, post-verdict and appellate litigation would likely have lasted for
years.”) (citations omitted). By contrast, the Settlement provides the Class with immediate,
substantial and definite relief without the delay, risk, and uncertainty of trial and continued
litigation.

Accordingly, analysis of the first Grinnell factor strongly supports approval of the

Settlement.

b) The Second Grinnell Factor — the Reaction of the Class to the
Settlement — Favors Approval of the Settlement.

As set forth above, there are no objections to final approval of the Settlement, and eight
Class members submitted letters affirmatively supporting it. (See Gerstein Fairness Decl. Exs. G-

N.} Humana merely sought clarification that the release in the Settlement did not cover its claims
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 8 of 18

related to indirect purchases of brand or generic Namenda IR and Namenda XR. (ECF No. 930.)
That issue was resolved pursuant to a Court-ordered stipulation. (See ECF No. 938.)
The National Wholesalers did not object to the $750 million settlement, only to the attorneys’ fee
sought by Class counsel.

Accordingly, analysis of the second Grinnell factor strongly supports approval of the
Settlement,

c) The Third Grinnell Factor — the Stage of the Proceedings and
the Amount of Discovery Completed — Favors Approval of the
Settlement

The third Grinnell factor considers the amount of discovery completed, with a “focus! |
on whether the plaintiffs obtained sufficient information through discovery to properly evaluate
their case and to assess the adequacy of any settlement proposal.” Fleisher, 2015 U.S, Dist.
LEXIS 121574, at *26 (internal quotation omitted), Here all fact and expert discovery was
completed, and this case was on the eve of trial. Thus, the parties’ “knowledge of the strength
and weakness of their claims was more than the norm” in class action litigation. In re Veeco
dnstruments Sec. Litig., 2007 U.S. Dist. LEXIS 85629, at *23 (S.D.N.Y. Nov. 7, 2007}
(McMahon, J.). Class counsel demonstrated their familiarity with the strengths and

weaknesses of Plaintiffs’ claims and Forest’s defenses while negotiating the Settlement.

Accordingly, analysis of the third Grinnell factor strongly supports approval of the
Settlement.

d) The Fourth Grinnell Factor — The Risk of Tstablishing
Liability — Favors Approval of the Settlement

In assessing the risks of liability, a court need not decide the merits of the case, resolve
unsettled legal questions, or attempt to predict the outcome. See Fleisher, 2015 U.S. Dist.

LEXIS 121574, at *29, Rather, a court “need only assess the risks of litigation against the
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 9 of 18

certainty of recovery under the proposed settlement.” Id. (internal quotation omitted).
Regardless of the perceived strength of a plaintiff's case, liability is “no sure thing,” and

“[ litigation inherently involves risks.” Wal-Mart Stores, 396 F.3d at 118. “Indeed, the primary
purpose of settlement is to avoid the uncertainty of a trial on the merits.” Tiro v. Pub. House
Invs., LLC, 2013 U.S. Dist. LEXIS 129258, at *25 (S.D.N.Y. Sep. 10, 2013) (quoting
Matheson v. T-Bone Rest, LLC, 9011 U.S. Dist. LEXIS 143773, at #14 (S.D.N.Y. Dec. 13,
2011)).

Plaintiffs faced several substantial obstacles to recovery had they decided to proceed to
irial, including the possibility that they would fail to prove Forest’s liability, causation and
damages on the reverse payment claim, and the chance that they would not be able to prove
classwide inyury and damages on the product switch claim. Forest could have persuaded the
jury, for example, that it made no reverse payment to Mylan because its Lexapro forecasts were
reasonable and Forest would have made more money under the Lexapro Amendment than
under its prior deal with Mylan. Forest could have persuaded the jury that it made no reverse
payment to Mylan because Forest’s forecasted Medicaid rebate savings would offset its
payments to Mylan. Forest could have persuaded the jury that even if it did make a reverse
payment to Mylan, the payment was not sufficiently large, or sufficiently in excess of saved
litigation costs, to cause substantial delay. Forest could have persuaded the jury that the °703
patent was not weak, or that the entry date in the Forest-Mylan settlement fairly represented the
strength of the ’703 patent. Forest could have persuaded the jury that no generic could have
entered the market earlier regardless of the reverse payment deal with Mylan. Plaintiffs thus
faced myriad risks in prevailing on the reverse payment claim.

On the hard switch product hop, Forest could have persuaded the jury that the conversion

from Namenda IR to XR would have been no different absent the hard switch conduct — that
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 10 of 18

patients and doctors liked Namenda XR, and freely switched between XR and IR and back again —
which would have led to a defense verdict on the product hop claim.

Accordingly, analysis of the fourth Grinnell factor strongly supports approval of the
Settlement.

e) The Fifth Grinnell Factor — The Risk of Establishing Damages
~ Favors Approval of the Settlement

Akin to the fourth Grinnell] factor, this factor focuses on the risks of establishing
damages. Even assuming that Plaintiffs prevailed on liability, the existence and amount of
damages would have been hotly contested at trial. See, e. g. Fleisher, 2015 U.S. Dist. LEXIS
121574, at *31 (“Even if Plaintiffs won the liability phase, Plaintiffs also faced risks in
establishing damages during the separate damages phase of trial.”),

As concerns the Section | “pay-for-delay” case, Forest disputed the ability of generics
to enter the market earlier from regulatory and manufacturing points of view. Similarly,
damages for the Section 2 product switch claim presented serious issues in light of Forest’s
argument that the prior injunction issued by Judge Sweet had cured any harm from the
announced withdrawal of Namenda IR.

At trial, Plaintiffs intended to rely on Russell Lamb, Ph.D., for an analysis of damages,
and Forest planned to challenge Dr. Lamb’s opinions with the testimony of their expert
economists, Lona Fowdur, Ph.D., and Pierre-Yves Cremieux, Ph.D. The jury’s reaction to this
testimony was uncertain. See, e. &., Veeco, 2007 U.S. Dist. LEXIS 85629, at *30 (“It is virtually
impossible to predict with any certainty which testimony would be credited, and ultimately,
which damages would be found to have been caused by actionable |conduct.]”) (quotation
omiited). There are numerous examples of antitrust plaintiffs receiving little or no damages (or

having damages sharply reduced) despite extensive litigation and despite prevailing on liability.
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 11 of 18

See, e.g., United States Football League v. Nat'l Football League, 644 F. Supp. 1040, 1042
(S.D.N.Y. 1986) (“the jury chose to award plaintiffs only nominal damages, concluding that the
USFL had suffered only $1.00 in damages”), aff d., 842 F.2d 1335 (2d Cir. 1988); McI
Comme'ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1166-67 (7th Cir. 1983) (antitrust
judgment for $1.8 billion was remanded for new trial on damages, which were reduced to $111
million (See H.R. Rep. No. 102-850 at 42 n. 234)); Eisen v. Carlisle & Jacquelin, 479 F.2d
1005 (2d Cir. 1973), vacated, 417 U.S. 156 (1974) (after two trips to the Second Circuit and
one to the Supreme Court, plaintiff and the putative class recovered nothing).

Accordingly, analysis of the fifth Grinnell factor strongly supports approval of the

Settlement.

f) The Sixth Grinnell Factor — The Risks of Maintaining the Class
Action Through Trial — Is Neutral

There was little, if any, material risk of maintaining the class action throughout trial,
although “the risk of maintaining a class through trial is present in any class action.” Guippone Vv.
BH S&B Holdings LLC, 2016 USS. Dist. LEXIS 134899, at*19 (S.D.N-Y. Sep. 23, 2016). Forest
could have appealed class certification, among other issues, had Plaintiffs won at trial, though the
appeal risk is slight. Any hope Forest would have had on. appeal was dampened by the fact that
Forest’s 23(f) petition seeking interlocutory relief from the class certification order was denied.
(ECF No. 600.)

On balance, the sixth Grinnell factor is neutral.

g) The Seventh Grinnell Factor — the Ability of the Defendant to
Withstand a Greater Judgment — Is Neutral

The seventh Grinnell factor inquires whether the defendant is able to withstand a greater
judgment. This factor is typically relevant only when a settlement is less than what it might

otherwise be but for the fact that the defendant’s financial circumstances do not permit a greater
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 12 of 18

settlement. When that situation is not present, courts generally do not give much consideration to
this factor, and “this factor, standing alone, does not suggest that the settlement is unfair.” Fleisher,
2015 U.S. Dist. LEXIS 121574, at *33 (internal quotation omitted). Here, Plaintiffs do not contend

that Forest could not withstand a greater judgment. This factor, therefore, drops out.

h) The Eighth and Ninth Grinnell Factors — the Range of
Reasonableness of the Settlement in Light of the Best Possible
Recovery and in Light of all the Attendant Risks of Litigation —
Favor Approval of the Settlement

Typically, courts evaluate the final two Grinnell factors together. Guevoura, 2019 U.S.
Dist. LEXIS 218116, at *28 n.1. Determining “whether a settlement amount is reasonable does
not involve the use of a mathematical equation yielding a particularized sum.” Fleisher, 2015
U.S. Dist. LEXIS 121574 at #34 (internal quotation omitted). Settlement should be in a “range
of reasonableness ... recogniz[ing] the uncertainties of law and fact in any particular case and
the concomitant risks and costs necessarily inherent in taking any litigation to completion.’”
Guippone, 2016 U.S. Dist. LEXIS 134899, at *20-21 (quoting Henry v. Little Mint, Inc., 2014
U.S. Dist. LEXIS 72574, at *25 (S.D.N.Y. May 23, 2014)). As the Second Circuit held in
Grinnell, “[t]he fact that a proposed settlement may only amount to a fraction of the potential
recovery does not, in and of itself, mean that the proposed settlement is grossly inadequate and
should be disapproved.’” Jn re Payment Card Interchange Fee & Merch, Disc. Antitrust Litig,
2019 U.S. Dist. LEXIS 217583, at #230 (E.D.N.Y. Dec. 16, 2019) (quoting Grinnell, 495 F. 2d
at 455),

The payout here is the largest amount ever paid by a single defendant in a Hatch-
Waxman antitrust lawsuit alleging impaired generic competition. Dr. Lamb calculated total
damages suffered by proposed Class members as approximately (1) between $5.73 billion and

$6.93 billion assuming the jury found Forest liable for damages for the alleged reverse
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 13 of 18

payment and accounting for the effects of the hard switch product hop; (2) between $3.52
billion and $4.16 billion if the jury found Forest liable for damages only from the alleged
reverse payment; and (3) between $659 million and $814 million if the jury found Forest liable
for damages only for the hard switch product hop. The range of potential damages was wide —
from $659 million to $6.93 billion — and depended on precisely what the jury would find.
Given the complexity and risk, the $750 million cash settlement represents an outstanding
recovery. See Jeff Overley, Allergan’s $750M Deal Among Pharma’s Top Antitrust Payouts,
Law360 (Oct. 29, 2019) “among the most eye-popping sums ever shelled out by a drugmaker
for allegedly thwarting generic competition”); see also In re Merrill Lynch & Co. Research
Reports Sec. Litig., 2007 U.S. Dist. LEXIS 9450, at *33 (SDNY. Jan. 31, 2007) (approving
$40,3 million settlement with a recovery of approximately 6.25% of estimated damages ); in re
Gilat Satellite Networks, Ltd., 2007 U.S. Dist. LEXIS 68964, at *36 (E.D.N.Y. Sep. 18, 2007);
(approving $20 million settlement representing 10.6% of maximum damages); Jn re
Omnivision Techs., Inc. Sec. Litig., 559 F. Supp. 2d 1036, 1042 (N.D. Cal. 2008) ($13.75
million settlement yielding 6% of potential damages after deducting fees and costs).
Accordingly, analysis of the eighth and ninth Grinnell factors strongly supports approval of the
Settlement.

The court has no idea what maximum damages really might be. The settlement is quite

large. It is, on its face, reasonable.
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 14 of 18

D The Settlement Treats Class Members Equitably Relative to
Each Other (Rule 23(e)(2)(D))

As detailed in Part ILC. below, the Plan of Allocation and Distribution (ECF No. 919-2)
allocates funds among Class members on a pro rata basis, which courts uniformly approve as
equitable. The Settlement therefore meets the requirements of Rule 23(e)(2)(D).

iI. THE PLAN OF ALLOCATION IS APPROVED.

The Court hereby approves the proposed Plan of Allocation, which, like many similar
plans in analogous cases, would allocate the net settlement fund to Class members who submit
claims on a pre rata basis efficiently and fairly. Approval of a plan of distribution for a
settlement fund in a class action is governed by the same standards of review applicable to
approval of the settlement as a whole, i.e., the distribution plan must be fair, reasonable and
adequate. Hart v. RCI Hosp. Holdings, 2015 U.S. Dist. LEXIS 126934, at *33-34 (S.D.N.Y,
Sep. 22, 2015). “[A Jn allocation formula need only have a reasonable, rational basis,
particularly if recommended by experienced and competent Class counsel.’” Jd. at *34 (quoting
Maley v. Del Glob. Techs. Corp., 186 F. Supp. 2d 358, 367 (S.D.N.Y, 2002)).

Here, the proposed Plan of Allocation meets this standard, As set forth in the Direct
Purchaser Class Plaintiffs’ [Proposed] Plan of Allocation for the Direct Purchaser Class and
accompanying Declaration Related to Proposed Settlement Allocation Plan by Dr. Russell
L. Lamb (ECF Nos. 919-2, 919-3), the proceeds of the proposed Settlement in this case, net
of Court-approved attorneys’ fees, incentive awards for named Plaintiffs, and costs and
expenses (“Net Setilement Fund”), will be paid to Class members who submit timely and
valid claims based on each Class member’s pro rata share of the Class’ total purchases of
brand and/or generic Namenda IR and brand Namenda XR. Brand purchases will be

weighted more than generic purchases because claimed overcharges on brand units were
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 15 of 18

substantially higher than claimed overcharges on generic units. (See ECF No. 919-3 at {fj 5-
7.) This plan is similar to plans that have previously been approved by courts in analogous
cases and implemented with a high degree of success and efficiency and should be
approved here as well. £. g., Inve OxyContin Antitrust Litig., No.04 md 1603 (S.D.N.Y.)
(Stein, J.) (Jan. 25, 201 1); Jnre DDAVP Direct Purchaser Antitrust Litig., No. 05 Civ.
2237 (S.D.N.Y.) (Seibel, J.) (Nov. 28, 2011); in re Buspirone Antitrust Litig., MDL Docket
No. 1413 (S.D.N.Y.) (Koeltl, J.) (April 7, 2003); in re Solodyn (Minocycline
Hydrochloride) Antitrust Litig., 1:14-md-02503-DJ C, ECF Nos. 1163, 1179 . Mass.)
(pro rata shares of settlement fund computed on basis of claimants’ brand and generic
purchases); Jn re Lidoderm Antitrust Litig., 3:14-md-02521-WHO, ECF Nos. 1004-5, 1004-
6, 1054 (N.D. Cal.) (pro rata shares of settlement fund computed on basis of claimants’
brand and generic purchases).

The allocation will reflect the amount of relative damage sustained by each Class
member. The Plan of Allocation will allocate the Net Settlement Fund to Class members
efficiently and fairly by relying upon the electronic data that has been produced in this litigation.
Class members will be provided claim forms that set forth each Class member’s qualifying
purchases based on transaction data produced during discovery. Under the proposed plan, the
claims administrator, working with Dr. Lamb and his staff at Monument Economics Group, will
prepare and send these individualized claim forms to each member of the Class. (See Plan of
Allocation at §j 1.1.)

The Plan of Allocation provides a fair and reasonable method of determining each Class
member’s proportionate share of the Net Settlement Fund in proportion to the share of
overcharges each suffered. It does so based on each Class member’s purchases of brand and/or

generic Namenda IR and brand Namenda XR during the time period at issue. (See, Plan of
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 16 of 18

Allocation at § 2.1-2.5 .) Among other things, the Plan of Allocation describes: (1) the method
of calculating each Class member’s pro rata share of the Net Settlement Fund; (2) the contents
and method of disseminating a claim form; (3) the manner in which claims will be initially
reviewed and processed; (4) the method of notifying Class members of the amount that each
Class member will receive from the Net Settlement Fund; and (5) the process for handling and
resolving challenged claims, if any. The Plan of Allocation also provides timetables for
completing various tasks related to calculating and distributing each Class member’s pro rata
share of the Net Settlement Fund. Moreover, the Plan of Allocation proposes that Dr. Lamb be
retained to assist in making allocation computations under the Plan. See Plan of Allocation at {
3.1.
Accordingly, the proposed Plan of Allocation is fair and reasonable.
CONCLUSION
The motion for Final Judgment and Order of Dismissal Approving Direct Purchaser Class
Settlement and Dismissing Direct Purchaser Class Claims is GRANTED. The Clerk of the Court

is directed to close the motions at Docket Number 941, and terminate the case,
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 17 of 18

Dated: May 27, 2020 AM
New York, New York Loy

Chief Judge

 

BY ECF TO ALL PARTIES
Case 1:15-cv-07488-CM-RWL Document 947 Filed 05/27/20 Page 18 of 18
